Citation Nr: 1028504	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-13 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a rating in excess of 50 percent from March 14, 
2002 to December 19, 2005 and in excess of 70 percent from 
December 20, 2005 for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to June 1973.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island which continued a 50 percent disability ratings for rating 
for anxiety disorder.

In December 2006, during the pendency of this appeal, the RO 
granted a higher disability rating of 70 percent for anxiety 
disorder effective December 20, 2005.  As a higher schedular 
evaluation for this disability is possible, the issue of 
entitlement to a rating in excess of 70 percent for an anxiety 
disorder remains before the Board on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993). 


FINDINGS OF FACT

1.  Since March 14, 2002, an anxiety disorder has been shown to 
be manifested by such symptoms as occupational and social 
impairment, with deficiencies in most areas.

2.  Since March 14, 2002, an anxiety disorder is not shown to 
result in total occupational and social impairment.


CONCLUSION OF LAW

The criteria for entitlement to a 70 percent evaluation, but no 
higher, for an anxiety disorder have been met since March 14, 
2002.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 
9400 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in December 2006.  The 
letter also provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  After issuance of the December 2006 letter, and 
opportunity for the Veteran to respond, the August 2008 
supplemental statement of the case (SSOC) reflects readjudication 
of the claim.  Hence, the Veteran is not shown to be prejudiced 
by the timing of the latter notice.  See Mayfield, 20 Vet. App. 
at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the Veteran.  
Additionally, he was afforded VA examinations in May 2002, 
December 2005, March 2006 and April 2008 that were fully adequate 
for the purposes of rendering this decision.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Laws and Regulations- Increased Rating Claims Generally

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.1 (2009).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analyses in the following decision are therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 (2009) an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b).

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Specific Legal Criteria- Anxiety disorder

Under 38 C.F.R. § 4.130, Diagnostic Code 9400, generalized 
anxiety disorder is rated under the Generalized Rating Formula 
for Mental Disorders. 

A 50 percent rating requires occupational and social impairment 
with reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent rating requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affected the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130. 

The Board notes that in accordance with the General Rating 
Formula for Mental Disorders, a 100 percent rating is applicable 
if the manifestations of the service-connected psychiatric 
disorder result in total occupational and social impairment.  
Although the Rating Formula lists specific symptoms that are 
indicative of total impairment, the United States Court of 
Appeals for Veterans Claims has held that the symptoms listed in 
the Rating Formula are only examples, and that evidence of those 
specific symptoms is not required to show that the veteran is 
totally disabled.  In rating a mental disability VA is required 
to consider all symptoms that affect her social and occupational 
functioning, and not limit consideration to those symptoms listed 
in the Rating Formula.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  In other words, the primary consideration is 
whether the manifestations of the service-connected psychiatric 
disorder result in total social and occupational impairment, 
regardless of whether the veteran demonstrates those symptoms 
listed in the Rating Formula.

When evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)).  A GAF score of 61 to 70 indicates some mild symptomatology 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or social functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).

While the Rating Schedule does indicate that the rating agency 
must be familiar with the DSM IV, it does not assign disability 
percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 
(2009). 

Background

A claim for an increased rating for the service-connected 
psychiatric disability was received from the Veteran on March 14, 
2002.

A March 2002 VA treatment noted that the Veteran had attended 11 
therapy sessions.  He was very fearful of dying from his 
shortness of breath and was very anxious regarding his medical 
conditions.  He reported poor anger management.  He had noticed 
increased irritability and decreased tolerance for arguments.  
The diagnosis was adjustment disorder.  A GAF score of 52 was 
recorded.

The Veteran underwent a VA examination in May 2002.  He had a 
long history of difficulty maintaining employment.  He had been 
unemployed or unable to find a job since around 2001.  He 
reported chronic, poor sleep with difficulty falling asleep and 
awakening in the middle of the night.  He had nightmares and 
intrusive memories.  He had some avoidance and some estrangement 
from others.  He had chronic difficulties with anger and anger 
control.  He was somewhat hypervigilant.  He spent his time with 
his grandchildren and daughters.  He was married.  He continued 
to have anxiety attacks which occurred frequently.  He reported 
occasional depressed mood but not persistent depressed mood.  On 
examination, his thought processes were coherent and goal 
directed.  There was no history or evidence of delusions or 
hallucinations.  He denied suicidal or homicidal thoughts or 
ideations.  He was clearly oriented to person, place or time.  
His affect ranged from being angry and irritated to being 
neutral.  His insight was fair to poor.  The diagnosis was 
posttraumatic stress disorder (PTSD) and adjustment disorder.  A 
GAF score of 48 was recorded.  The examiner noted that the score 
of 48 reflected the serious impairment of functioning of this 
Veteran.  He appeared to be estranged from people other than his 
immediate family but did have positive relationships with his 
daughters and grandchildren.  He had been in treatment for his 
psychiatric symptoms off and on throughout the years.  He was 
hospitalized involuntarily for 2 weeks after a workplace 
incident.  His anger and hyperarousal symptoms from his PTSD were 
impeding his ability to maintain employment.

The Veteran underwent a VA examination in December 2005.  He 
reported that he had been married for 25 years and had 2 children 
and 2 stepchildren.  He had positive relationships with all of 
them.  He had been unemployed for the past 5 years due to his 
disability retirement.  His last job involved driving tractor 
trailer trucks and training others to do so but he discontinued 
this work due to his heart attack and PTSD symptoms.  He awoke at 
night frequently and reported getting 4 to 5 hours a night of 
sleep.  He was able to do household chores and able to manage his 
finances.  He reported having few friends as he never socialized 
with others.  On examination, his hygiene was good to fair.  He 
was clearly irritable and his facial expressions were restricted.  
He was alert and oriented in all spheres during the evaluation.  
His speech was clear and there were no errors in his 
articulation.  His mood was "not happy" and his affect was 
congruent.  He denied the presence of illusions and visual and 
auditory hallucinations.  There was no evidence of formal thought 
disorder.  His judgment and insight seemed fair.  He denied 
current suicidal and homicidal ideation.  His concentration was 
fair to poor.  His PTSD and anxiety symptoms included avoidance 
of people and avoidance of news reports.  He also had intrusive 
thoughts and memories daily.  He had nightmares on a nightly 
basis.  He experienced flashbacks, hypervigilance, hyperarousal 
and exaggerated startle response.  The diagnosis was PTSD and 
anxiety disorder.  A GAF score of 48 was assigned.  The examiner 
indicated that the Veteran had a great deal of occupational and 
social impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking and mood.  He had difficulty 
adapting to stressful circumstances and including work or a work-
like setting and an inability to establish and maintain effective 
relationships.  

In a March 2006 records review of the claims file, the VA 
examiner reported that it was impossible to separate the relative 
contribution of the Veteran's anxiety as related to PTSD or his 
service-connected health issues without conjecture or mere 
speculation.  The assigned GAF score of 48 remained appropriate.

A September 2006 VA treatment note reported that the Veteran 
still had significant nightmares, flashbacks, increased startle 
reflex and sleep problems.  He denied suicidal ideation or 
perceptual abnormalities.  His appearance was well groomed, 
appropriate and cooperative.  His thought process was logical and 
goal oriented.  He denied delusions as well as homicidal or 
suicidal ideations.  He presented with moderate depressed mood, 
mood swings, anger, sleep problems, nightmares, flashbacks, 
increased startle reflex and social isolation.  He was not a 
danger to himself or others.  The diagnosis was generalized 
anxiety disorder and PTSD.  A GAF score of 65 was recorded.

The Veteran underwent a VA examination in April 2008.  He 
reported being married and having a wife, 4 children and 8 
grandchildren who he was in contact with.  His hygiene was good 
and he was appropriately dressed.  Gross and fine motor skills 
were within normal limits.  Psychomotor activity was somewhat 
fidgety.  Affect was angry and anxious and the mood was the same.  
His affect showed full range.  It was not labile and it was 
content appropriate and mood congruent.  He was clearly irritable 
and angry although this abated over the course of the 
examination.  His relationships with his family and others did 
not change since his VA examination in 2005.  He endorsed being 
bothered by recurrent memories, thoughts and dreams about his 
traumatic military event and distress when he heard and saw 
things that reminded him of the event.  He experienced persistent 
avoidance and numbing as well as hyperarousal.  He had difficulty 
sleeping.  He was detached and emotionally distant from others as 
he was unable to have pleasant or loving feelings while also 
having a sense of a foreshortened future.  He endorsed 
hypervigilance and an exaggerated startle response.  He endorsed 
feeling depressed and having lost interest and pleasure in his 
usual activities.  He endorsed insomnia, psychomotor agitation 
and retardation and feelings of excessive blame and guilt.  He 
denied thoughts about death and denied thoughts that his life was 
not worth living.  He denied thoughts about hurting himself or 
others as well as past homicidal ideation.  He endorsed past 
suicidal ideation but denied any attempt at hurting himself.  He 
endorsed continually being worried, anxious and intense about a 
number activities and events in his daily life.  

On examination, he was oriented times three and well oriented.  
His level of consciousness was alert.  His abstract reasoning was 
intact.  There was no evidence of obsessions, compulsions, ideas 
of reference, hallucinations, delusions, specific fears, social 
fears, hypomania, panic attacks or agoraphobia.  There was 
evidence of excessive worry, depressed mood, anhedonia and 
posttraumatic stress symptoms.  Insight and judgment were both 
fair.  There was no evidence of current homicidal or suicidal 
ideation but there was past suicidal ideation without attempts.  
The examiner opined that he believed that the Veteran was 
incapable of carrying on a normal conversation with people 
outside of his immediate family.  The diagnosis was generalized 
anxiety disorder and PTSD.  A GAF score of 48 was assigned.  The 
examiner noted that the GAF score of 48 reflected a severe degree 
of impairment in his occupational, social and interpersonal 
functioning.

Analysis

Concerning the period prior to December 20, 2005, the Board finds 
that the Veteran's symptoms more nearly approximated occupational 
and social impairment, with deficiencies in most areas.  While he 
did not display such symptoms as obsessional rituals, suicidal 
ideation and neglect of personal appearance and hygiene prior to 
December 20, 2005, he did nonetheless exhibit major deficiencies 
in both social and occupational functioning.  He experienced 
nightmares and intrusive memories, had some avoidance and some 
estrangement from others and had chronic difficulties with anger 
and anger control.  He was somewhat hypervigilant and continued 
to have anxiety attacks which occurred frequently.  Additionally, 
a GAF score of 48, indicative of serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job), had been 
assigned by the May 2002 VA psychiatric examiner.  The Board also 
notes that in order to qualify for a higher rating, the Veteran 
need not exhibit all or most specific characteristics of that 
rating; rather he need only demonstrate that level of overall 
disability.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(the psychiatric symptoms listed in the rating criteria are not 
exclusive, but are examples of typical symptoms for the listed 
percentage ratings).  In sum, the evidence can be read as showing 
deficiencies in most of the areas listed under the criteria for a 
70 percent rating.  Accordingly an increased rating of 70 percent 
is granted from March 14, 2002.

However, the Board finds that a disability rating in excess of 70 
percent is not warranted for any period of the claim.  As noted 
above, the maximum rating of 100 percent requires total 
occupational and social impairment.  VA treatment records and 
examinations show no gross impairment in thought processes or 
communication, persistent delusions or hallucinations, grossly 
inappropriate behavior, persistent danger of hurting self or 
others, inability to maintain personal hygiene or disorientation 
to time or place.  Regarding social impairment, while the April 
2008 VA examiner determined that the Veteran had a severe degree 
of impairment in his social functioning, the record indicates 
that he was in contact with his wife, 4 children and 8 
grandchildren.  There was no evidence of obsessions, compulsions, 
ideas of reference, hallucinations, delusions, specific fears, 
social fears, hypomania, or agoraphobia.  The VA examiners also 
found him competent to manage his compensation benefits.  In this 
case, the overall evidence of record on does not reflect that the 
Veteran's symptomatology was so severe as to merit a 100 percent 
evaluation.  

Thus, for all the foregoing reasons, the Board finds that a 70 
percent, but no higher, rating for anxiety, is warranted, 
effective March 14, 2002.

In this circumstance, though, the Board must still consider 
whether the Veteran is entitled to an extra-schedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).  Here, the Board finds that the disability 
picture presented by the Veteran's anxiety disorder is 
appropriately contemplated by the rating schedule.  Therefore, 
referral for consideration of an extraschedular evaluation is not 
warranted.  Thun.  

The Veteran has been granted entitlement to a total disability 
rating based on individual unemployability (TDIU) since March 
2002.


ORDER

Entitlement to a 70 percent evaluation for an anxiety disorder 
from March 14, 2002, is granted, subject to the law and 
regulations governing the award of monetary benefits.

An evaluation in excess of 70 percent for an anxiety disorder 
from March 14, 2002, is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


